DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/21 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Application and Mechanisms of Self-Generated Heat Foam for Enhanced Oil Recovery – cited previously) in view of Al-Nakhli et al. (US 2016/0319182 – cited previously).
With respect to independent claim 1, Wang et al. discloses a method for improving oil recovery within a subterranean formation, the method comprising: 
forming a barrier within a first region of the subterranean formation to isolate at least a portion of the first region from a proximate second region of the subterranean formation, where the first region comprises a greater permeability than the second region (p. 9101, “As a result, we conclude that the method of producing foam by a chemical reaction increased the overall oil 
introducing a first solution into the first region of the subterranean formation, the first solution comprising an ammonium containing compound (p. 9096, 2.3.2.1.“1.0 PV of SGHF fluids were injected into the sandpack at a flow rate of 0.5 mL/min for ammonium chloride”); and
introducing a second solution into the first region of the subterranean formation, the second solution comprising a nitrite containing compound (p. 9096, 2.3.2.1.“and 0.5 mL/min for sodium nitrite solution), wherein:
the first solution, the second solution, or both, further comprise a foaming agent (p. 9096, 2.3.2.1. wherein the ammonium chloride is disclosed as “with the surfactant added”); and
the ammonium containing compound and the nitrite containing compound react to generate nitrogen gas in the presence of the foaming agent to generate a foam within the first region of the subterranean formation, the foam providing the barrier (p. 9096, 2.3.2.1.“The produced gas volume at the apparatus outlet was recorded periodically;” p. 9103, “However, the foams of SGHF system are generated in the sandpack and gradually form from the gas nucleation process as seen from the micromodels.  The size of the foam is uniform and the pores occupied by the foam are more);” and
introducing water into the subterranean formation, where the barrier diverts the water away from the first region and into the second region such that the water operates to displace at least a portion of a hydrocarbon present in the second region and discharge the hydrocarbons from the subterranean formation (p. 9101, “As a result, we conclude that the method of 
Wang et al. discloses examples of testing the first solution and second solution, as set forth above, wherein experiments are conducted to place the solutions within simulated sand packs, and, as such, the Examiner notes, it appears Wang et al. suggests the introduction of the first solution and second solution into a first region of the subterranean formation insofar as because each solution is introduced into a first region of a simulated sand pack.  The Examiner notes, however, the introduction of the first and second solutions set forth by Wang et al. into a first region of an actual subterranean formation would have been obvious to one having ordinary skill in the art when applying the simulated experiments of Wang et al. to an actual formation.  Wang et al., however, fails to explicitly recite the introduction of such first and second solutions into the actual formation through a first conduit and second conduit, respectively, wherein the second solution is separate from the first solution.
Al-Nakhli et al. suggests reaction of a first solution containing an ammonium compound with a second solution containing a nitrite compound that follows the same reaction as set forth by Wang et al., for the purpose of generating gas and heat within a subterranean formation, such as within fractures ([0039]-[0043]).  The reference further suggests when placing the fluid into the formation, a dual-string coiled tubing is used for the purpose of introducing the reaction components separately, wherein, for example, ammonium chloride is injected in parallel with sodium nitrite using different sides of a dual-stringed coiled tubing for the purpose of ensuring the ensuing exothermic reaction therefrom takes place within the formation ([0046]).  

With respect to depending claim 5, Wang et al. discloses the nitrite containing compound comprises sodium nitrite and the ammonium containing compound comprises ammonium chloride (p. 9096, 2.3.2.1).
With respect to further depending claim 6, Wang et al. discloses the molar ratio as claimed (p. 9095, 2.2.2, wherein equimolar amounts of 3.5 mol/L of each are used).
With respect to depending claim 9, Wang et al. discloses the foaming agent comprising an acid tolerant surfactant (p. 9095-9096, 2.2.2, 2.3.2.1; the Examiner notes, citric acid is added to the ammonium chloride solution and the ammonium chloride solution is further disclosed to include a surfactant added thereto, thereby providing for an acid tolerant surfactant; since Applicant has not further defined what is intended by the phrase “acid tolerant,” the claimed limitations are given the broadest reasonable interpretation).
With respect to depending claim 12, Wang et al. discloses the foam generated by a first and second solution corresponding to the elements as set forth in claim 1, above, wherein the In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Wang et al. discloses the use of the generated foam for the same purpose as Applicant, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 13, Wang et al. discloses the first region as high permeability and the second region as one of low permeability (abstract; introduction).  The 
With respect to depending claim 14, Wang et al. discloses wherein at the end of flooding, equal diversion ratios of high-permeability and low-permeability sand packs are observed, wherein the generated foam improved waterflooding conformance control in porous media effectively as opposed to non-treated heterogeneous formations wherein the water would go through the high-permeability path (first region) first and leave the low permeability path (second region) unswept (p. 9101).  Although silent to the percentage of water diverted from the first region to second region, since Wang et al. provides for a first region that is at least as more permeable than the second region as disclosed by Applicant, as well as wherein the foam provides for equal diversion ratios, it would have been obvious to one having ordinary skill in the art to provide for water diversion from the first region to second region as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 15, Wang et al. discloses the foam generated by a first and second solution corresponding to the elements as set forth in claim 1, above, wherein the foam is of uniform size and occupies the formation pores so as to divert subsequently injected fluids (p. 9103) and is further disclosed to have a remarkable effect on profile control as it diverts fluid to low permeability regions and produces strong and uniform foams able to occupy a wide range of pore sizes (p. 9104).  Although silent to the viscosity of the generated foam, and, therefore the difference in viscosity thereof with respect to the water, since Wang et al. discloses the reaction of the same two solutions as instantly claimed to produce the generated foam, the In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Wang et al. discloses the use of the generated foam for the same purpose as Applicant, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids, including the water, since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Al-Nakhli et al. as applied to claim 1 above, and further in view of Ziauddin et al. (WO 2014/149524 – cited previously).
With respect to depending claim 2, Wang et al. in view of Al-Nakhli et al. provides for the method as set forth above with respect to claim 1, wherein Wang et al. suggest the inclusion of the foaming agent with the first solution (p. 9096, 2.3.2.1).  The reference, however, fails to explicitly provide for the inclusion of the foaming agent with the second solution.  Ziauddin et al. 
With respect to depending claims 10 and 11, Wang et al. in view of Al-Nakhli et al. suggests the method as set forth above, wherein Al-Nakhli et al. teaches the first and second solution introduced as the first and second solution into the subterranean formation, wherein the first and second solution are further taught as injected separately via different sides of a dual string coiled tubing ([0046]).  The reference, however, is silent to as to the criticality of injection of each solution as in a serial manner or simultaneously as claimed in depending claims 10 and 11.  Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Al-Nakhli et al. as applied to claim 1 above, and further in view of Richardson et al. (US 4,232,741 – cited previously).
	Wang et al. in view of Al-Nakhli et al. suggests the method as set forth above with respect to independent claim 1, wherein Wang et al. discloses the addition of citric acid to the ammonium chloride solution so as to catalyze the reaction by allowing the weak acid to propagate along the sand pack with a stable pH (p. 9095, 2.2.1).  The reference, however, fails to explicitly provide for a pH of a mixture of the first and second solution and/or further, wherein carbonic acid is present therein.
	Richardson et al. teaches methods of plugging permeable portions of a subterranean formation with a foam generated by the reaction of ammonium chloride with sodium nitrite (col. 5, l. 4-44) wherein buffer compounds are added to the system for the purpose of moderating the rate of gas generation; the water soluble buffer maintains the pH of an aqueous solution at a barely acidic pH at which the reaction is triggered and the rate thereof is only moderately high at In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner further notes, Applicant appears to identify wherein the pH of the mixture of the first and second solution is greater than 4 when initially introduced to the subterranean formation and decreases to less than 4 upon introduction of a gas injected during primary or secondary recovery operations, wherein carbon dioxide may be injected, and, when dissolved in water present in the first or second solutions, generates carbonic acid ([0038] of the specification as filed).  Since Richardson et al. appears to suggest alternating injection of carbon dioxide with the foam forming solution, it would, alternatively, have been obvious to one having ordinary skill in the art to inject carbon dioxide, as set forth by Richardson et al., in alternate injection slugs, as set .  
Claims 1, 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Al-Nakhli et al. and Reisberg (US 3,653,440).
With respect to independent claim 1, Richardson et al. discloses a method for improving oil recovery within a subterranean formation (col. 9, l. 21-42), the method comprising:
forming a barrier within a first region of the subterranean formation to isolate at least a portion of the first region from a proximate second region of the subterranean formation, where the first region comprises a greater permeability than the second region (col. 9, l. 21-42), forming the barrier comprising the steps of:
introducing a first reactant and a second reactant into the first region of the subterranean formation, the first reactant comprising an ammonium containing compound (col. 5, l. 3-53; col. 6, l. 28-35); and
introducing a second reactant into the first region of the subterranean formation, the second reactant comprising a nitrite containing compound (col. 5, l. 3-53; col. 6, l. 28-35), where:


the ammonium containing compound and the nitrite containing compound react to generate nitrogen gas in the presence of the foaming agent to generate a foam within the first region of the subterranean formation, the foam providing the barrier (col. 9, l. 6-42); and 
introducing a drive fluid into the subterranean formation, where the barrier diverts the drive fluid away from the first region and into the second region such that the drive fluid operates to displace at least a portion of a hydrocarbon present in the second region and discharge the hydrocarbons from the subterranean formation (col. 9, l. 22-42).
Richardson et al. discloses the method as set forth above, wherein the aqueous solution includes both a nitrogen containing compound, such as ammonium chloride, and an oxidizing agent, such as sodium nitrite (col. 6, l. 28-35).  The reference, however, is silent as to wherein a first solution containing the nitrogen-containing/ammonium-containing compound and a second solution containing the oxidizing agent/nitrite-containing compound is introduced into the subterranean formation, as well as wherein such solutions are injected via a first conduit and second conduit, respectively, wherein the second solution is injected separate from the first solution.
Al-Nakhli et al. suggests reaction of a first solution containing an ammonium compound with a second solution containing a nitrite compound that follows the same reaction as set forth by Richardson et al., for the purpose of generating gas and heat within a subterranean formation, such as within fractures ([0039]-[0043]).  The reference further suggests when placing the fluid into the formation, a dual-string coiled tubing is used for the purpose of introducing the reaction 
Since Richardson et al. discloses a reaction between the same two components as Al-Nakhli et al. that takes place within a subterranean formation, it would have been obvious to one having ordinary skill in the art to try an introduction method of each reaction component as two separate solutions, i.e., one of an ammonium containing compound, such as ammonium chloride, and one of a nitrite containing compound, such as sodium nitrite, via a dual-string coiled tubing, as suggested by Al-Nakhli et al., as an alternative injection of a single solution containing both reactants, as is disclosed by Richardson et al., in order to ensure the appropriate placement of each component in the first region of the subterranean formation so as to ensure the reaction between the solutions occurs therein, thereby generating the foam of Richardson et al. at the desired/intended location of the first region.
Richardson discloses wherein the barrier diverts a drive fluid away from the first region and into a second region, as noted above; the reference further discloses such a drive fluid to include an oil soluble gas such as carbon monoxide or carbon dioxide.  Richardson further suggests wherein the in situ generation of foam disclosed can be used to ensure a fluid-drive oil-recovery process such as disclosed in US 3,653,440 (Reisberg, cited above) has foam formed within each portion of the reservoir (col. 9, l. 43- col. 10, l. 2).  The reference, however, fails to explicitly disclose wherein the drive fluid includes water.  
Reisberg teaches a waterflood process (abstract) wherein an aqueous drive fluid is used to produce oil from a reservoir (col. 4, l. 1-17).

With respect to depending claim 5, Richardson et al. discloses the nitrite containing compound comprises sodium nitrite and the ammonium containing compound comprises ammonium chloride (col. 6, l. 28-35).
With respect to further depending claim 6, Richardson et al. discloses the molar ratio as claimed (col. 6, l. 28-35; Table 1).
With respect to depending claims 7 and 8, Richardson et al. discloses wherein buffer compounds, such as carbonic acid, are added to the mixture of the first reactant and second reactant solution for the purpose of moderating the rate of gas generation; the water soluble buffer maintains the pH of an aqueous solution at a barely acidic pH at which the reaction is triggered and the rate thereof is only moderately high at temperatures near the reservoir temperature.  It is additionally disclosed wherein reactants for reducing the pH can be added (col. 5, l. 54- col. 6, l. 27; Table 1).  Although silent to explicitly providing for a pH less than or equal to 4.0, since Richardson et al. discloses pH values as acidic, and gives examples, approximating a pH of 4, it would have been obvious to one having ordinary skill in the art to try a pH as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
With respect to depending claim 9, Richardson et al. discloses an acid tolerant surfactant (col. 7, l. 48-col. 6, l. 26, wherein it is noted such surfactants are used with a solution that is buffered to an acidic pH, and, as such, the surfactants are considered acid tolerant).
With respect to depending claim 12, Richardson et al. discloses the foam generated by the components instantly disclosed by Applicant in a ratio that overlaps that which is instantly claimed and disclosed.  It is further suggested wherein thickening agents can be added for the purpose of increasing effective viscosity of the foam which is generated in the formation (col. 8, l. 27-47). Although silent to the viscosity of the generated foam, since Richardson et al. discloses the same components as claimed in the same amounts used to generate such a foam, the viscosity In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, as well as wherein the viscosity thereof can be increased by inclusion of a thickening agent, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 13, Richardson et al. discloses a first region of high permeability and second region of low permeability (col. 8, l. 60- col. 9, l. 62).  Although silent to the difference in permeability therebetween as at least 10%, since Richardson et al. acknowledges use of the method in formations having more permeable layers in a layered heterogeneously permeable oil reservoir, one having ordinary skill would recognize the ability to conduct the method of Richardson et al. in a formation having a permeability difference as In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 14, Richardson et al. discloses the method as set forth above with respect to independent claim 1, wherein it is suggested that subsequently injected fluids are diverted (col. 9, l. 22-42).  Although silent to the percentage thereof that is diverted, since Richardson et al. provides for a first region that is at least as more permeable than the second region as disclosed by Applicant, as well as wherein the foam provides for diversion, it would have been obvious to one having ordinary skill in the art to provide for water diversion from the first region to second region as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 15, Richardson et al. discloses the foam generated by first and second reactants, wherein such reactants are the same as those disclosed and claimed by Applicant.  Such a foam is further disclosed to be capable of diverting water.  Although silent to the viscosity of the generated foam, and, therefore the difference in viscosity thereof with respect to the water, since Richardson et al. discloses the reaction of the same two solutions as instantly claimed to produce the generated foam, the viscosity of the generated foam would be expected to be capable of achieving the same range as claimed.  If there is any difference between the In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, i.e., for diverting a subsequently injected fluid, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids, since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Al-Nakhli et al. and Reisberg as applied to claim 1 above, and further in view of Ziauddin et al..
With respect to depending claim 2, Richardson et al. in view of Al-Nakhli et al. provides for the method as set forth above with respect to claim 1, wherein Richardson et al. discloses the aqueous solution to include the foaming agent (col. 7, l. 48 – col. 8, l. 26).  As noted in the rejection above, Richardson et al., in view of Al-Nakhli, provides for injection of separate first and second solutions as claimed.  Although silent to specifying the provision of the foaming 
With respect to depending claims 10 and 11, Richardson et al. in view of Al-Nakhli et al. suggests the method as set forth above, wherein Al-Nakhli et al. teaches the first and second solution introduced as the first and second solution into the subterranean formation, wherein the first and second solution are further disclosed as injected separately down individual tubing strings within a dual-string coiled tubing ([0046]).  The reference, however, is silent to as to the criticality of injection of each solution as in a serial manner or simultaneously as claimed in depending claims 10 and 11.  Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a .
Response to Arguments
Applicant's arguments filed 03/15/21 have been fully considered but they are not persuasive. 
Applicant notes the amendments made to independent claim 1 requiring “through a first conduit” and “separate from the first solution, through a second conduit” and asserts claim 1 would not have been obvious to a person of ordinary skill in the art in view of Wang and Al-Nakhli.  
Applicant notes Wang does not disclose, teach or suggest the first solution through a first conduit and second solution through a second conduit, but rather discloses introduction of the first and second solutions through a single conduit.  Applicant asserts the reference does not provide any teaching, suggestion or motivation as to why the first and second solutions should be introduced separately.

Applicant further asserts Al-Nakhli fails to cure the deficiencies of Wang and asserts the reference at best discloses the first and second solutions including reactants similar to those of Wang may be introduced separately.
The Examiner notes, Applicant thus admits Al-Nakhli teaches introduction of a second solution, separate from the first solution, as claimed by one of Applicant’s amendments to independent claim 1.
Applicant further asserts Al-Nakhli does not disclose, teach or suggest any particular technical effect associated with such elements and appears to introduce both solutions through a common conduit in [0060].
The Examiner respectfully disagrees.  Al-Nakhli et al. suggests the separate introduction of the first and second solutions for the purpose of ensuring the ensuing exothermic reaction take place within the desired location within the subterranean formation.  It is the positon of the Office that Al-Nakhli recognizes at least such as the technical effect associated with such elements.  Furthermore, Al-Nakhli clearly discloses the introduction of both solutions through a first and second conduit through the use of a dual-string coiled tubing, wherein, for example, ammonium chloride is injected in parallel with sodium nitrite using different sides of a dual-stringed coiled tubing ([0046]).  It is the position of the Office that each side of the dual-string coiled tubing provides for a conduit, i.e. a first and second conduit, wherein one side is the first conduit and the other side is the second conduit, and, thus, a first and second conduit, as instantly claimed.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Since Applicant has not presented further arguments with respect to the remaining rejections, the rejections are maintained on the grounds of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
05/19/21